Citation Nr: 1614556	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records stored electronically in Virtual VA have been reviewed and considered in the decision below.


FINDING OF FACT

A preponderance of the evidence fails to establish a diagnosis of hypertension at any time during the appeal period.


CONCLUSION OF LAW

The criteria are not met for service connection for hypertension, including as secondary to service-connected diabetes mellitus type 2.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a), (b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matters decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a July 2009 letter, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  As fully compliant notice preceded the initial RO adjudication of the claim decided herein, there is no timing of notice defect.

Regarding the duty to assist, service treatment records, service personnel records, and post-service treatment records have been received.  Pursuant to the Board's October 2013 remand, additional treatment records were associated with the record and the Veteran was provided a VA examination and an opinion was obtained.  The examination is adequate for adjudication purposes with respect to the matter that will be decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II. Legal Criteria and Analysis

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).  If the Veteran is shown not to have the claimed disability, there may be no valid claim for service connection.

Upon a review of the record, the Board finds that a preponderance of the evidence fails to establish a diagnosis of hypertension at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

A January 2010 treatment record from a VA physician contains an assessment of hypertension.  It also states the Veteran's blood pressure was elevated upon arrival but the improved when rechecked.  The second read was 136/74.  See pages 6 and 8 of Medical Treatment Record - Government Facility received January 22, 2010.

Although the physician's assessment was that the Veteran had hypertension, a valid diagnosis may not be made based on one isolated elevated reading.  For VA purposes, hypertension means that the diastolic blood pressure [the bottom number] is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure [the top number] is predominantly 160 mm or greater with a diastolic of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (Code) 7101, NOTE (1) (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

A review of the record shows that of the multiple blood pressure readings that have been taken since the Veteran left service, there have been only a few instances when his diastolic blood pressure was 90 or greater; his systolic blood pressure was not shown to be 160 or greater.  In this regard, a March 1987 record reflects a blood pressure reading of 150/96 and an April 2008 record contains a reading of 146/90.  See page 18 of STR - Medical and VA Examination received April 26, 2008.  An October 2013 record noted his blood pressure was slightly elevated, but the reading was not reported.  See page 3 of Medical Treatment Record - Government Facility received October 17, 2013.

The Veteran was even afforded two VA examinations, both of which found that the Veteran did not have hypertension.  See VA Examination received July 28, 2009 and C&P Exam received October 21, 2013.  The October 2013 examiner acknowledged that the Veteran's primary care physician assigned a diagnosis of hypertension.  However, he emphasized that the Veteran did not meet the criteria for the diagnosis.  He went on to say that since 2007 the Veteran has had 18 blood pressure readings and that only 2 were high enough to meet the VA criteria for hypertension.  These readings were years apart and one of those readings was rechecked and found to be normal (January 2010).  Based on the medical evidence, there is no way the Veteran could have shown to have predominantly elevated levels to meet the criteria for a diagnosis.  Stated differently, systolic blood pressure was normal 18 out of 18 times and diastolic blood pressure was normal 16 out of 17 times.  

The Veteran stated that Dr. J. R informed him in June 2009 that he had hypertension that was directly caused by his diabetes and that she was concerned that hypertension could damage his kidneys.  She then prescribed Lisinopril to treat his hypertension.  See Correspondence received August 3, 2009.  

A June 2009 treatment record from Dr. J. R indicates that the Veteran's blood pressure was taken twice and both times the findings were normal.  It also shows she discussed that the addition of ace (Lisinopril) was not for hypertension.  See page 3 of Medical Treatment Record - Government Facility received July 30, 2009.  Rather, as discussed by the July 2009 and October 2013 VA examiners, Lisinopril had been prescribed for the Veteran's kidneys.  

The Board has considered the Veteran's contentions that he has hypertension.  His insistence on having the disability appears to be for the purpose of filing a compensation claim.  See Pond v. West, 12 Vet. App. 341 (1991) (self-interest may affect the credibility of testimony).  The July 2009 VA examination report indicated that the Veteran was somewhat fixated on why he did not have hypertension and indicated he would get more compensation if the diagnosis of hypertension was included in his chart.  An August 2009 nursing note indicates he was upset about Dr. J. R saying he was not on Lisinopril for hypertension and that instead he was on it to protect his kidneys.  He believed that the fact he was on the medication was proof that he had hypertension and that as a result he had a claim.  After a lengthy discussion with the Veteran, he stated he would stop Lisinopril so he would get hypertension and then put in a claim.  The damage it would do to his kidneys was explained to him.  See page 140 of CAPRI records in Virtual VA received July 10, 2013.

Despite the aforementioned self-interest the he has displayed, the Veteran's personal assertion that he suffers from hypertension is acknowledged. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hypertension, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis as specific findings (e.g. blood pressure readings) are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

There is no indication that the Veteran is competent to diagnose a cardiovascular disability such as hypertension.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


